DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-2 in the reply filed on March 5, 2021 is acknowledged. The traversal is on the ground(s) that “Kaneuchi neither teaches nor discloses a transfer article “wherein a release value between the release layer and the first acrylate layer is from 2 to 15 g/inch,” as recited in claim 1. For at least this reason, claim 1 is patentable over Kaneuchi. Claims 5-15 depend either directly or indirectly from claim 1 and are similarly patentable over Kaneuchi” (page 5).  This is not found persuasive because the prior art of Kaneuchi clearly anticipates the claim invention (please, see the OA below).
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1 and 5-14 are active.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the disclosure is completely silent regarding the layer 150, which is shown in FIG. 1 (see the requirement of 37 CFR 1.71(a) for “full, clear, concise, and exact terms”).   
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show layer 150 as described in the specification (Fig. 1).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneuchi et al (JP 2014-205247 A).
With regard to the limitations of claims 1, 5-6, 8, and 11-14, Kaneuchi discloses a transfer article (fig. 1) comprising:
-    a release layer, wherein the release layer comprises a metal layer or a doped semiconductor layer (paragraph [0018], fig. 1, label 3);
-    a first acrylate layer overlaying the release layer (paragraphs [0035]-[0039], fig. 1, wherein an acrylate is exemplified for the layer 41); and
-    a function layer overlaying the first acrylate layer (paragraphs [0047]-[0048], fig. 1, label 42);
-    wherein a release value between the release layer and the first acrylate layer is low (paragraphs [0019], [0055]).

    PNG
    media_image1.png
    201
    728
    media_image1.png
    Greyscale

	A method of transferring the functional layer 42 to a surface of interest (fig. 2, label 5) comprising removing the release layer 3 from the transfer article with the first acrylate layer 41 and the function layer 42 left on the surface of interest 5 is also disclosed by Kaneuchi (paragraphs [0051]-[0062], figs. 2 and 3).
Kaneuchi does not disclose that a release value between the release layer and the first acrylate layer is from 2 to 15 g/inch, as per amended claim 1 although Kaneuchi discloses that the transfer resin layer 4 is easily peeled off from the release layer 3 (paragraph [0017]).
However, in view of substantially identical transfer article between Kaneuchi and instant claims, it is the Examiner’s position that Kaneuchi’s composition inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the polymer having the claimed properties using the claimed process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not 
With regard to the limitations of claim 7, Kaneuchi exemplifies that the thickness of each resin layer does not exceed 2000 nm (2 µm), which anticipates the claimed range of less than 5 micron (Tables 1 and 3).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi et al (JP 2014-205247 A).
With regard to the limitations of claims 9-10, Kaneuchi does not disclose the barrier layer has a water vapor transmission rate within the claimed ranges. 
It is noted that the transmission rate of the barrier layer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.


          It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762